Order filed January 4,
2013
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
 
                                                                   __________
 
                             Nos.
11-12-00369-CV & 11-13-00001-CV
                                                    __________
 
                             IN
THE INTEREST OF B.S., A CHILD

 
                                   On
Appeal from the 118th District Court
                                                          Howard
County, Texas
                                                      Trial
Court Cause No. 48049
 

 
                                                                     O
R D E R
            In
Cause No. 11-12-00369-CV, appellant filed a notice of appeal and docketing
statement in this court on December 31, 2012.  On January 3, 2013, this court
received and filed the docketing statement and attached documents sent by the
district clerk.  Upon filing the second docketing statement, this court
inadvertently gave it a new number, Cause No. 11-13-00001-CV.  We consolidate Cause
No. 11-13-00001-CV into Cause No. 11-12-00369-CV for all purposes.  All future
correspondence and filings should bear our docket number 11-12-00369-CV.  The
record is due for filing in this court on or before January 10, 2013.
 
                                                                                                PER
CURIAM
January 4, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.